595 F.2d 524
STATE OF IDAHO et al., Plaintiffs-Appellants,v.Cecil D. ANDRUS,* Secretary of the Interior,Defendant-Appellee.Nos. 77-1300, 77-1517.
United States Court of Appeals,Ninth Circuit.
April 19, 1979.

Wayne L. Kidwell, Atty. Gen., Boise, Idaho, for plaintiffs-appellants.
Wilbur T. Nelson, U. S. Atty., Boise, Idaho, for defendant-appellee.
Before ELY and KILKENNY, Circuit Judges, and FERGUSON,** District Judge.
PER CURIAM:


1
Upon the basis of the carefully written opinion of Judge Anderson, reported at 417 F. Supp. 873 (1976), the judgment of the District Court is


2
AFFIRMED.



*
 Mr. Andrus is now the Secretary of the Interior.  He has been substituted for the original appellee, a then party in his official capacity.  Rule 43(c) Fed.R.App.P


**
 Honorable Warren J. Ferguson, United States District Judge, Central District of California, sitting by designation